Citation Nr: 0713192	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-18 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of vision.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1978 to 
July 1990 and from October 1990 to May 1997.  The veteran 
also reported service from January 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case returns to the Board 
following a remand to the RO in February 2005.  


FINDINGS OF FACT

1.  The veteran's enlistment examination was negative for any 
abnormality in visual acuity or refraction.

2.  The veteran's retirement examination indicates that his 
visual acuity and refraction were normal at time of 
separation, although vision blurring was noted; after his 
separation, the veteran suffered loss of his visual field and 
was diagnosed as having optic nerve drusen, outer segment. 

3.  Competent medical evidence of record establishes some 
relationship between the veteran's in-service blurred vision 
and current loss of vision.  


CONCLUSION OF LAW

Service connection for a loss of vision is established.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

Under this provision, if a defect is not noted at entrance, 
in order to overcome the presumption of soundness, there must 
be clear and unmistakable evidence that the disorder existed 
prior to service and clear and unmistakable evidence that the 
disorder was not aggravated during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin if the evidence 
as a whole established that the disease in question was 
incurred or aggravated in service.  VAOPGCPREC 82-90.  
Specifically, service connection may be granted for an 
hereditary disease that was either first manifest during 
service or that existed prior to service but progressed at an 
abnormally high rate during service.  VAOPGCPREC 67-90.  See 
38 U.S.C.A. 
§ 7104(c) (precedent opinions from VA's chief legal officer 
are binding on the Board). 

Service medical records show that the veteran's April 1976 
enlistment examination was negative for any abnormality in 
the veteran's visual acuity and refraction.  Service medical 
records reflect that the veteran was treated in March 1996 
for complaints including his eyes focusing in and out when 
reading and that had blurred vision one day when driving.  No 
pertinent diagnosis was reported.  The veteran's February 
1997 retirement examination indicates that his visual acuity 
and refraction were normal at time of separation, although 
occasional vision blurring was noted.  In his February 1997 
report of medical history, the veteran also indicated that he 
occasionally suffered from blurred vision.  

Post-service VA treatment records reflect that he was seen in 
March 2001 when he complained that he had episodes of blurred 
vision which had recurred over a period of several years.  On 
examination confrontation fields were restricted and it was 
reported that the veteran had been aware of this as it had 
been found in 1996 while he was in the Army and that it was 
found to be stable at that time.  The diagnoses included 
optic nerve drusen, outer segment and it was felt that the 
decreased visual fields may be secondary to the drusen.  In 
April 2002, the veteran was afforded a VA ophthalmology 
examination after he complained of visual field loss.  The 
ophthalmologist reviewed the veteran's treatment records and 
opined that his visual field loss may be secondary to drusen 
in the optic nerve, since drusen is known to cause 
progressive visual field defects.  The examiner also noted 
that optic disc drusen is a developmental condition that is 
unrelated to military service.

The veteran was afforded a VA optometry examination in March 
2005.  The VA optometrist also opined that he veteran suffers 
from optic disc drusen, and that the decrease in the 
veteran's visual field loss is secondary to the optic disc 
drusen.  The optometrist noted that the condition is not 
related to trauma, and that it is a developmental defect 
which is not likely due to the veteran's service.  The 
optometrist later reviewed the veteran's claims folder and, 
in an October 2006 addendum to the examination report, did 
not change his diagnosis or opinion as to the cause of the 
veteran's loss of vision.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 
3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Based on this record, the Board finds relative equipoise in 
the evidence for and against the claim, resolves doubt in the 
veteran's favor, and finds that the evidence supports service 
connection for a loss of vision.  No abnormalities in visual 
acuity or refraction were noted at the veteran's entrance to 
service.  Therefore, the veteran is considered to have been 
in sound condition at entrance.  38 U.S.C.A. § 1111.  The 
veteran's blurred vision first manifested during service.  
Moreover, after service, a loss of peripheral vision is 
demonstrated shortly after the veteran's separation and 
continued thereafter.  It was reported at that time that the 
restricted fields had first been noted in 1996 in the Army.  
Giving the veteran the benefit of the doubt it is concluded 
that the drusens which are responsible for loss of visual 
fields were initially manifested in the service.  While VA 
examiners have concluded that the drusens were developmental 
and not caused by service, this does not negate a finding of 
service connection.  The pertinent question is whether the 
drusens were incurred during service as opposed to being 
caused by service.  While they may be considered 
developmental in nature, this does not preclude service 
connection.  See VAOPGCPREC 82-90 and VAOPGCPREC 67-90.  
 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Service connection for loss of vision due to optic nerve 
drusen is granted.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


